Application by defendant for writ of habeas corpus denied 18 January 2001. Justice Edmunds recused. Motion by defendant for stay of execution denied 19 February 2001. Motion by the State to vacate stay of execution allowed 9 March 2001. Justice Edmunds did not participate in the consideration or decision of this motion. Petition by the State for writ of certiorari to review the order of the Superior Court, Forsyth County, dated 8 March 2001 dismissed as moot 9 March 2001. Justice Edmunds did not participate in the consideration or decision of this petition. Petition by the State for writ of mandamus dismissed as moot 9 March 2001.
Justice Edmunds did not participate in the consideration or decision of this petition.